[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                              ________________________              U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         December 22, 2006
                                    No. 05-13025                        THOMAS K. KAHN
                              ________________________                      CLERK

                           D. C. Docket No. 02-00586-CR-8-1

UNITED STATES OF AMERICA,


                                                                         Plaintiff-Appellee,

                                           versus

JESUS ALVEAR URIBE,
a.k.a. Primazo,

                                                                      Defendant-Appellant.
                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                   (December 22, 2006)


Before DUBINA and WILSON, Circuit Judges, and HODGES,* District Judge.

PER CURIAM:


       *
         Honorable Wm. Terrell Hodges, United States District Judge for the Middle District of
Florida, sitting by designation.
        Defendant/Appellant Jesus Alvear Uribe (“Uribe”) appeals his conviction

and sentence for conspiracy to possess cocaine and methamphetamine with the

intent to distribute, in violation of 21 U.S.C. §§ 841(b)(1)(A)(ii), 841(b)(1)(A)(vii),

846, and possession of methamphetamine with the intent to distribute, in violation

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii) and 18 U.S.C. § 2. There are three

issues on appeal: (1) whether the district court committed plain error in admitting

into evidence government-produced English transcripts of Spanish telephone

conversations containing handwritten notations identifying Uribe as a speaker in

violation of Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d
177 (2004); (2) whether the district court abused its discretion in denying Uribe’s

motion for a mistrial when a witness for the government stated on direct

examination that he was reluctant to testify because he feared that someone would

harm his family; and (3) whether the district court erred in attributing to Uribe for

sentencing purposes a quantity of drugs seized at a location where Uribe was never

seen.

        After carefully considering the briefs, reviewing the record on appeal, and

hearing oral argument, we find no error on the part of the district court as to any of

these issues. Accordingly, we affirm Uribe’s conviction and sentence.

        AFFIRMED.



                                           2